Citation Nr: 1541018	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from August 1980 to March 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a January 2015 statement, the representative requested that the Board hearing be canceled.  Therefore, the Board finds that the Veteran's Board hearing request was withdrawn.  


FINDINGS OF FACT

1.  An unappealed September 2007 Board decision denied service connection for a traumatic cataract in the right eye.  

2.  The evidence associated with the claims file subsequent to the September 2007 Board decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right eye disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in June 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.  The June 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA and private records notes have been obtained.  The Board acknowledges that the Veteran has not been provided a VA examination in response to the claim to reopen a previously denied claim of entitlement to service connection for a right eye disability and that a VA medical opinion has not been obtained in response to that claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2015).  

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

A September 2002 rating decision denied service connection for cataract of the right eye and for a traumatic right eye corneal scar based on a finding that the corneal scar was a result of a trauma that occurred prior to service and there was no evidence that the Veteran incurred a right eye corneal scar or a right eye cataract during active service.  The Veteran appealed that decision and in a September 2007 decision, the Board denied entitlement to service connection for a traumatic cataract in the right eye based on a finding that the disability existed prior to active service and was not aggravated by active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the September 2007 Board decision included the Veteran's service medical records, which showed that the Veteran had a right eye disability prior to active service for which he sought treatment during service; the Veteran's lay statements indicating that his right eye disability was aggravated by active service; post-service treatment records showing that the Veteran continued to seek treatment for a right eye disability following separation from active service; and a February 2007 VA examination report in which the VA examiner opined that the right eye disability was not aggravated beyond the natural progression by active service.  

The pertinent evidence that has been received since the September 2007 Board decision includes additional post-service medical records showing that the Veteran has continued to receive treatment for a right eye disability; additional copies of the Veteran's service medical records showing that he sought treatment for the right eye during active service; and additional statements from the Veteran that the right eye disability was aggravated by active service as shown by the fact that he sought treatment for it during service.  

The Board finds that the evidence added to the record since the September 2007 Board decision is not new and material.  The Veteran was previously denied service connection for a right eye disability as there was no evidence that the pre-existing right eye disability was aggravated beyond the natural progression by active service.  The Veteran has merely provided additional lay statements that the eye disability was aggravated by active service and copies of service medical records showing treatment for his right eye during service.  However, evidence of that nature was considered at the time of the prior final Board decision and is cumulative and redundant of the evidence previously considered.  No additional medical evidence showing that he Veteran's pre-existing right eye disability was aggravated beyond the normal progression during service has been submitted.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a right eye disability is not warranted.  

ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a right eye disability.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


